AFFIRMED; Opinion Filed April 21, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01072-CR

                                 TONY J. STEED, Appellant
                                                V.
                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 283rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F-1451467-T

                                MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Stoddart

       Tony J. Steed waived his right to a jury trial and entered an open plea of guilty to

aggravated assault of a public servant with a deadly weapon. The trial court admonished

appellant of his rights, received evidence, including appellant’s signed judicial confession and

stipulation of evidence, found him guilty, and sentenced him to ten years in prison. The trial

court certified appellant’s right to appeal.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate court and
counsel in Anders cases).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        / Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
141072F.U05




                                                  –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

TONY J. STEED, Appellant                               On Appeal from the 283rd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-01072-CR         V.                          Trial Court Cause No. F-1451467-T.
                                                       Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                           Justices Francis and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of April, 2015.




                                                 –3–